Citation Nr: 0802225	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a liver disability, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In April 2005, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  In October 2006, he 
was afforded a hearing before the undersigned Veterans Law 
Judge at the RO.  Transcripts of both hearings are of record.

When this case was before the Board in April 2007, it was 
decided in part and remanded in part.  In April 2007, the 
Board also referred the veteran's April 2005 claim to reopen 
a claim for service connection for hypertension to the RO for 
appropriate action.  The record does not reflect that the RO 
has addressed this claim to reopen since the veteran's appeal 
was last before the Board approximately nine months ago.  
Therefore, it is once again referred to the RO for 
appropriate development.


REMAND

The Board remanded the veteran's claim for service connection 
for liver disability in April 2007 because he had not been 
provided the notice required under 38 U.S.C.A. 5103(a)(West 
2002) and 38 C.F.R. § 3.159(b) (2007).  In the October 2002 
letter sent in response to the veteran's claim for service 
connection for liver disability, to include hepatitis C, the 
RO had informed the veteran that new and material evidence 
was required to reopen this claim because service connection 
had been denied for hepatitis C in a December 1998 rating 
decision.  In fact, there never was a prior unappealed rating 
decision denying service connection for liver disability.  
Hence, there is no requirement that the veteran submit new 
and material evidence.  

The veteran contends that he contracted hepatitis C while on 
active duty.  He testified to this at his October 2006 Travel 
Board Hearing.  See Transcript of Hearing, page 5.  His 
representative's December 2007 Informal Hearing Presentation 
reiterated the veteran's contention that his liver disability 
was incurred in service.  The May 2007 notice letter sent in 
response to the Board's remand directive relates to a claim 
for secondary service connection.  It does not provide the 
notice required in response to a direct service connection 
claim.  

Moreover, the May 2007 VCAA letter informed the veteran that 
he could take up to a year to make sure VA received the 
information and evidence relevant to his claim, and that 
during this time he had a right to submit additional evidence 
without prejudicing his legal rights or claims in this 
regard.  Nothing in the record thereafter indicates that the 
veteran has waived the one-year response period or that he 
has no additional evidence to submit.  Indeed, both his 
September 2007 statement and his representative's December 
2007 post-remand brief suggest that the veteran does have 
additional evidence to submit.

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand another remand for corrective action is 
required.  The Court further held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In view of the AMC's failure to follow the 
directives in the April 2007 remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

Finally, the veteran and his representative contend that 
identified VA treatment records have not been obtained, 
specifically, VA treatment records from the Gainesville, 
Florida, VA Medical Center and the Leesburg, Florida, VA 
Clinic.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In light of these circumstances, this case is REMANDED to the 
RO or the AMC in Washington, DC, for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
specifically include notice with respect 
to a claim for direct service connection.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant, to 
include any outstanding VA treatment 
records from the Gainesville, Florida, VA 
Medical Center and the Leesburg, Florida, 
VA Clinic.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the appellant, the RO or 
the AMC should so inform the appellant 
and his representative and request them 
to provide the outstanding evidence.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim bases 
upon on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

